280 S.W.2d 466 (1955)
In re Terry Joe RICHARDET, a Minor.
Virgie A. PALMER (nee Weaver), Petitioner,
v.
Mr. Vince RICHARDET and Mrs. Vince Richardet, Respondents.
No. 29244.
St. Louis Court of Appeals. Missouri.
June 14, 1955.
*473 Harry A. Levi, Helaire F. Chenot, St. Louis, for petitioner.
Curt Vogel, Perryville, for respondents.
PER CURIAM.
On February 14, 1955 the court, of its own motion and by an order duly entered of record, referred this case to Commissioner Norwin D. Houser to take evidence in. the case, with full power and authority to swear witnesses and thereafter to report the evidence to the court with his Findings of Fact and Declarations of Law, together with his Recommendations. Pursuant to such order a hearing was had and concluded, the testimony of numerous witnesses was transcribed and the Commissioner in due course filed his report. Thereafter, petitioner filed her written exceptions, which were argued before the entire court.
After reading the transcript of the testimony, examining the exhibits filed therewith, and carefully considering the Commissioner's Findings of Fact, Declarations of Law, Conclusions and Recommendations, together with petitioner's exceptions and the agruments of counsel in connection therewith, we are convinced that the Commissioner reached the correct and proper conclusion in the case, and we therefore adopt his report as the opinion of the court. It is, accordingly, ordered that the petition be denied and that the custody of Terry Joe Richardet be awarded to respondents Mr. & Mrs. Vince Richardet, to whom he should be remanded, reserving to petitioner Virgie Palmer the privilege of visiting with the child from the hour of 12 o'clock noon until the hour of 7 o'clock P.M. on the first and third Saturdays of each month at the home of respondents in Perryville, Missouri, or at such other places in Perry County, Missouri as respondents may determine, provided that such visits shall in no event take place at times which will interfere with the education or health of the child; and that at no time shall petitioner Virgie Palmer take the child outside the confines of Perry County, Missouri without the written consent of respondents, and that at no time shall she take him into any saloon or tavern.
ANDERSON, P. J., MATTHES, J., and WALTER E. BAILEY, Special Judge, concur.